DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  
In reference to claims 8 and 18, in line 2 before “node” it is suggested to delete “structural”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-15 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Preisler et al. (US 2015/0132532) (Preisler) in view of Topological design optimization of lattice structures to maximize shear stiffness (Du).
	The examiner has provided the non-patent literature document, Du. The citation of prior art in the rejection refers to the provided document.
In reference to claims 1, 8, 12 and 18, Preisler teaches a composite panel ([0002]) (corresponding to a composite panel). The panel forms an automotive vehicle load floor
([0044]) (corresponding to the composite panel is a load bearing structural floor; a load floor; for use as a load bearing structural floor in a motor vehicle).
Preisler further teaches the panel is made from a stack which includes first and second reinforced thermoplastic skins and a thermoplastic cellular core disposed between the skins ([0045]) (corresponding to a first skin layer; an intermediate structural core; and a second skin layer, wherein the first skin layer and the second skin layer are disposed on opposing sides of the intermediate structural core; the composite panel is made from a thermoplastic material).
Preisler does not explicitly teach the intermediate structural core provides a geometric array of structural members having an arrangement which is defined using topology optimization, as presently claimed. However, Preisler teaches the cellular core may be a honeycomb core, wherein the honeycomb core includes walls that extend in a thickness direction of the cellular core ([0018]; FIG. 12; FIG. 13).
	Du teaches improving the poor shear performance of periodic lattice structures consisting of hexagonal unit cells, by using topology optimization to search the best topological layout for lattice structures with enhanced shear stiffness (Abstract). The obtained optimal structure is an octagonal honeycomb cell with a nested diamond-style structure inside (p. 215). Fig. 4, provided below, discloses a period lattice structure of 3 × 3 unit cells (corresponding to a geometric array of structural members having an arrangement which is defined using topology optimization such that the composite panel is configured to preform based on predefined performance constraints; each structural member of the geometric array has the same shape and order of structural ribs, nodes and webs as all other structural members of the geometric array, and the structural members of the geometric array are arranged  in a repeating pattern over an area of the composite panel so as to form a plurality of uniform geometric cells there across).
	Fig. 4 and Fig. 5, provided below, teach each unit cell includes structural ribs, nodes and webs, with each node being an intersection of two structural ribs and webs interconnecting adjacent structural members (corresponding to each structural member of the geometric array includes structural ribs, nodes and webs, with each node being an intersection of two or more structural ribs, and with webs interconnecting adjacent structural member; the structural ribs and nodes of each structural member are independent of the structural ribs and nodes of adjacent structural members due to the webs extending therebetween).  
Du further teaches the shear resistance and bearing property of the periodic lattice structure are better than that of honeycomb structures (p. 219).
In light of the motivation of Du, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cellular core of Preisler to be the periodic lattice structure disclosed by Du, in order to provide better shear resistance and bearing property to the cellular core, and thereby arriving at the presently claimed invention.

    PNG
    media_image1.png
    589
    1102
    media_image1.png
    Greyscale
Given that Preisler in view of Du teaches the cellular core being the periodic lattice structure, wherein the cellular core includes ribs, nodes and webs that extend across a thickness direction of the core (Preisler, FIG. 12), it is clear at least one structural rib, at least one node and at least one web of each unit cell are aligned to extend transversely relative to a plane of the sandwich-type composite structure. 


    PNG
    media_image2.png
    444
    1161
    media_image2.png
    Greyscale

In reference to claims 3 and 13, Preisler in view of Du teaches the limitations of claims 1 and 12, as discussed above. Preisler further teaches a covering layer of thermoplastic material covers the second skin ([0045]) (corresponding to a covering is disposed on an outside surface of at least one of the first skin layer and the second skin layer).
Preisler further teaches a stack including first and second reinforced thermoplastic skins or outer layers, a cellulose-based core having a large number of cavities and a substantially continuous covering or carpet layer covering the first skin and a covering layer bonded to the bottom surface of the panel ([0055]-[0056]; [0059]).
In reference to claims 4 and 14, Preisler in view of Du teaches the limitations of claims 3 and 13, as discussed above. Preisler further teaches the panel is made from a stack including a thermoplastic adhesive films on opposing sides of the cellular core and first and second reinforced thermoplastic skins or outer skins disposed over the thermoplastic adhesive films and further including covering layers covering the first skin and second skin ([0055]; [0056]; [0059]; Fig. 11) (corresponding to a reinforcement layer disposed between the outside surface of the at least one of the first skin layer and the second skin layer and the covering, the reinforcement layer covering at least a portion of the outside surface to which it is applied).
In reference to claims 5 and 15, Preisler in view of Du teaches the limitations of claims 1 and 12, as discussed above. Preisler further teaches the panel formed from a stack including first and second reinforced thermoplastic skins or outer layers, a core disposed between and bonded to plys or film or sheets of thermoplastic adhesive, which are disposed between and bonded to the skins ([0055]; Fig. 11) (corresponding a reinforcement layer disposed on an outside surface of at least one of the first skin layer and the second sink layer, the reinforcement layer covering at least a portion of the outside surface to which it is applied).
In reference to claims 9-11, Preisler in view of Du teaches the limitations of claim 1, as discussed above. Preisler further teaches the first and second reinforced thermoplastic skins are integrally joined to the cellular core in Fig. 6 (corresponding to the intermediate structural core is integrally formed on at least one of the first skin layer and the second skin layer).
However, it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., the structural core is separately formed from an injection molding process; the structural core is integrally formed on at least one of the first and second skin layers; the structural core is formed using an additive manufacturing methodology). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Preisler in view of Du meets the requirements of the claimed product, Preisler in view of Du clearly meets the requirements of the present claim.
In reference to claim 19, Preisler in view of Du teaches the limitations of claim 12, as discussed above. Preisler further teaches the thermoplastic of the skin and the core is polypropylene ([0020]) (corresponding to the intermediate structural core, the first skin layer and the second skin layer are formed from the same thermoplastic material).
In reference to claim 20, Preisler in view of Du teaches the limitations of claim 12, as discussed above. Preisler further teaches the thermoplastic of the film layers, the skin layers and the covering layers may be polypropylene, polycarbonate, polyimide, acrylonitrile- butadiene-styrene as well as polyethylene, polyethylene terphthalate, polybutylene terphthalate, thermoplastic polyurethanes, polyacetal, polyphenyl] sulphide, cyclo-olefin copolymers, thermotropic polyesters and blends thereof ([0061]). The thermoplastic of the cellular core is mainly of polyolefin and preferably of polypropylene ([0049]).
Given that Preisler in view of Du discloses the thermoplastic of the core and thermoplastic of the skin layer that overlaps the presently claimed intermediate structural core and first skin layer and second skin layer including the thermoplastic cellular core being polypropylene and the skin layers being polypropylene, polycarbonate, polyimide, acrylonitrile-butadiene-styrene as well as polyethylene, polyethylene terphthalate, polybutylene terphthalate, thermoplastic polyurethanes, polyacetal, polyphenyl sulphide, cyclo-olefin copolymers, thermotropic polyesters and blends thereof, it therefore would be obvious to one of ordinary skill 
In reference to claims 21-24, Preisler in view of Du teaches the limitations of claims 1 and 12, as discussed above. Preisler further teaches the first and second reinforced thermoplastic skins are bonded to opposite surfaces of the cellular core via a thermo compression process forming a single complete composite panel ([0045]; Fig. 6) (corresponding to a first portion of the intermediate structural core is integrally formed on the first skin layer and a second portion of the intermediate structural core is integrally formed on the second skin layer). The first thermoplastic skin is bonded to the entire first surface of the cellular core and the second thermoplastic skin is bonded to the entire second surface of the cellular core which is opposite the first surface of the cellular core (Fig. 6) (corresponding to the first portion of the intermediate structural core includes 50% or more of the intermediate structural core and the second portion of the intermediate structural core includes a complimentary portion of the intermediate structural core).
Response to Arguments
In response to amended claims 1 and 12, which recite a composite panel comprising: a geometric array of structural members, “wherein each structural member of the geometric array includes structural ribs, nodes and webs, with each node being an intersection of two or more 
Applicant’s arguments with respect to the teachings of Osanov have been considered but are moot because the new ground of rejection does not rely on Osanov for any teaching or matter specifically challenged in the argument.

Applicant primarily argues:
“Claims 21 and 23 each recite that a first portion of the intermediate structural core may integrally formed on the first skin layer and a second portion of the intermediate structural core is integrally formed on the second skin layer. With respect to the rejection of dependent claim 10, which recites that the intermediate structural core is integrally formed on at least one of the first skin layer and the second skin layer, the Examiner states that Preisler teaches ‘the first and second reinforced thermoplastic skins are integrally joined to the cellular core in FIG. 6’, which, the Examiner argues, would then render obvious the first skin layer being integrally formed with at least a portion of the intermediate structural core. NFOA, p. 7. The Applicant respectfully disagrees. Preisler describes the cellular core being ‘made of cellulose and preferably of paper or cardboard’ and that the ‘the skins, and the covering layers and may be polypropylene.’ See Preisler, ¶¶ [0060]-[0061]. The term ‘integrally formed’ as used in each of claims 10, 21, and 23 include the use of a singular material to form both at least a portion of the intermediate structural core and a skin layer. Preisler specifically speaks of using different materials, in particular paper and plastic, to construct the feature.”
Remarks. p. 9-10
The examiner respectfully traverses as follows:
	Preisler teaches the sandwich-type composite panel is bonded together to form a single complete panel (Fig. 6). Preisler further teaches a thermo compression process is performed on 
Law Insider defines integrally formed as “connected together so as to make up a single complete piece or unit, or so as to work together as a single complete piece or unit, and so as to be incapable of being easily dismantled without destroying the integrity of the piece or unit” (See Integrally formed definition, attached). Given that Preisler teaches the sandwich-type composite panel is bonded together to form a single panel, and further the core is “disposed between and bonded to plys or films or sheets of hot-melt adhesive (i.e., thermoplastic adhesive) 118 and 120 which, in turn, are disposed between and bonded to the skins 112 and 114 by the press or compression molding. The sheets 118 and 120 may be bonded to their respective skins 112 and 114 prior to the press molding or are preferably bonded during the press molding. The thermoplastic of the sheets 118 and 120 is typically compatible with the thermoplastic of the skins 112 and 114 so that a strong bond is formed therebetween” ([0055]), it is clear the sandwich-type panel including the cellular core and thermoplastic skins are strongly bonded together and incapable of being easily dismantled without destroying the integrity of the piece or unit. Therefore, Preisler in view of Du meets the presently claimed limitation of “integrally formed”.
Further, it is noted that the claims 10, 21 and 23 are not limited to “include the use of a singular material to form both at least a portion of the intermediate structural core and a skin layer”, as Applicant argues and the definition provided above, does not suggest integrally formed suggests the use of a singular material to form both at least a portion of the intermediate structural core and a skin layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784